 Case 1:18-cv-00997-CJB Document 25-2 Filed 08/10/20 Page 1 of 1 PageID #: 68




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


WILLIAM McMICHAEL,

                    Plaintiff,
                                            Civil Action No. 18-997 VAC-CJB
      v.

U.S. DEPARTMENT OF JUSTICE,

                    Defendant.

 (PROPOSED) ORDER ON PLAINTIFF’S UNOPPOSIED MOTION FOR LEAVE TO
                 FILE SUPPLEMENTAL COMPLAINT

      AND NOW, this ___ day of August, 2020, the Court having considered Plaintiff William

McMichael’s Unopposed Motion for Leave to File Supplemental Complaint, IT IS HEREBY

ORDERED that Plaintiff’s Motion for Leave to File Supplemental Compliant is GRANTED.



Date: _____________________                            ______________________________
                                                       The Honorable Christopher J. Burke
                                                       United States Magistrate Judge
